                           UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO
                                   CANTON DIVISION

 In Re:                                           Case No. 17-62502-rk

 Jeffrey J. Null
 Lindsay J. Null                                  Chapter 13
   fka Lindsay J. Valentine

 Debtors.                                         Judge Russ Kendig

                                   NOTICE OF APPEARANCE

       Now comes Molly Slutsky Simons, an attorney admitted to practice in the U.S.
Bankruptcy Court, Northern District of Ohio, and enters an appearance on behalf of U.S. Bank
Trust National Association, as Trustee of Cabana Series III Trust (‘Creditor’), in the above
captioned proceedings.

                                                  Respectfully Submitted,

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (0083702)
                                                  Sottile & Barile, Attorneys at Law
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Creditor

                                  CERTIFICATE OF SERVICE

I certify that on August 13, 2019, a true and correct copy of this Notice was served:

Via the Court’s ECF System on these entities and individuals who are listed on the Court’s
Electronic Mail Notice List:

          Denise M. Leskovec, Debtors’ Counsel
          dleskovec@ohiolegalclinic.com

          Dynele L. Schinker-Kuharich, Trustee
          DLSK@chapter13canton.com

          Office of the U.S. Trustee




 17-62502-rk       Doc 51     FILED 08/13/19     ENTERED 08/13/19 14:04:51              Page 1 of 2
       (registeredaddress)@usdoj.gov

And by regular U.S. Mail, postage pre-paid on:

       Jeffrey J. Null, Debtor
       8955 Beatty St. NW
       Massillon, OH 44646

       Lindsay J. Null, Debtor
       8955 Beatty St. NW
       Massillon, OH 44646

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (0083702)
                                                  Attorney for Creditor




17-62502-rk     Doc 51     FILED 08/13/19        ENTERED 08/13/19 14:04:51         Page 2 of 2
